Citation Nr: 0843306	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 10 percent for 
degenerative joint disease of the left knee.  

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
internal derangement of the right knee to include as 
secondary to the service-connected internal derangement of 
the left knee.  

3. Entitlement to service connection for right hip disability 
to include as secondary to the service-connected degenerative 
joint disease of the left knee.  

4. Entitlement to service connection for left hip disability 
to include as secondary to the service-connected degenerative 
joint disease of the left knee.  

5. Entitlement to service connection for low back strain to 
include as secondary to the service-connected degenerative 
joint disease of the left knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
January 1961 to January 1963 and from January 1991 to May 
1991.  He had subsequent service in the Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in August 2006, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  


FINDINGS OF FACT

1. Degenerative joint disease of the left knee by X-ray is 
manifested by flexion at 125 degrees and extension to 0 
degrees with pain and with no weakness, excess fatigability 
or incoordination, and with no additional limitation 
following repetitive use and no additional limitation during 
flare-up.  

2. In a rating decision in April 1992, the RO denied the 
claim of service connection for a right knee disability; 
after the veteran was notified of the adverse determination 
and of his appellate rights, he did not appeal the denial of 
the claim and the rating decision became final.



3. The additional evidence presented since the rating 
decision by the RO in April 1992 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for a right knee disability to include as 
secondary to the service-connected internal derangement of 
the left knee.  

4. The current right hip sprain was not affirmatively shown 
to have been present during service; the current right hip 
sprain, first documented after service, is unrelated to an 
injury, disease, or event of service origin; and the current 
right hip sprain was not caused by or made worse by the 
service-connected degenerative joint disease of the left 
knee.  

5. The current left hip sprain was not affirmatively shown to 
have been present during service; the current left hip 
sprain, first documented after service, is unrelated to an 
injury, disease, or event of service origin; and the current 
left hip sprain was not caused by or made worse by the 
service-connected degenerative joint disease of the left 
knee.  

6. The current low back strain was not affirmatively shown to 
have been present during service; the current low back 
strain, first documented after service, is unrelated to an 
injury, disease, or event of service origin; and the current 
low back strain was not caused by or made worse by the 
service-connected degenerative joint disease of the left 
knee.  


CONCLUSIONS OF LAW

1. The criteria for a rating higher than 10 percent for 
degenerative joint disease of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2008).

2. The rating decision in April 1992 by the RO, denying 
service connection for a right knee disability became final.  
38 U.S.C.A. § 7105(c) (West 2002).

3. The additional evidence presented since the rating 
decision by the RO in April 1992, denying the claim of 
service connection for a right knee disability to include as 
secondary to internal derangement of the left knee is 
reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

4. The right hip disability, sprain, was not incurred in or 
aggravated by service, and the right hip disability, sprain, 
is not proximately due to or the result of service-connected 
left knee degenerative joint disease.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

5. The left hip disability, sprain, was not incurred in or 
aggravated by service, and the left hip disability, sprain, 
is not proximately due to or the result of service-connected 
left knee degenerative joint disease.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.310 (2008).

6. The low back strain was not incurred in or aggravated by 
service, and the low back strain is not proximately due to or 
the result of service-connected left knee degenerative joint 
disease.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for internal derangement 
of the right knee to include as secondary to internal 
derangement of the left knee, further discussion here of 
compliance with the VCAA with regard to the claim to reopen 
is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice must include the 
type of evidence needed to substantiate a claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- adjudication VCAA notice by letters, 
dated in February 2006 and March 2006.  The notice included 
the type of evidence needed to substantiate the claim for 
increase, namely, evidence that the disability had become 
worse.  The veteran also was notified of the evidence 
necessary to substantiate secondary service connection, that 
is, evidence of a relationship between the claimed condition 
and the service-connected condition.  

The veteran was notified that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain private medical records on his behalf.  The 
notice included the provisions for the effective date of the 
claim, that is, the date of receipt of the claim, and for the 
degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result). 

To the extent that the VCAA notice did not include the 
Diagnostic Codes under which the claimant is rated, at this 
stage of the appeal, when the veteran already has notice of 
the pertinent Diagnostic Codes and rating criteria as 
provided in the statement of the case, there is no reasonable 
possibility that further notice of the exact same information 
would aid in substantiating the claim.  

As the content error did not affect the essential fairness of 
the adjudication of the claim for increase, the presumption 
of prejudicial error as to the content error in the VCAA 
notice is rebutted.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim); Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008). 



To the extent that the VCAA notice did not address the 
evidence necessary to substantiate a claim of service 
connection on a direct basis, the content error was cured 
without prejudice to the veteran because he had a meaningful 
opportunity to participate effectively in the processing of 
the claim as after the veteran was notified in the statement 
of the case of the criteria for service connection on a 
direct basis he had the opportunity to submit additional 
argument and evidence.  As the content error did not affect 
the essential fairness of the adjudication of the claim, the 
presumption of prejudicial error as to the content error in 
the VCAA notice is rebutted.  Sanders v. Nicholson, 487 F.3d 
881 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations in August 2006.  

As for the veteran's claim for a rating higher than 10 
percent for degenerative joint disease of his left knee, the 
veteran contends that the mobility of his knees is becoming 
worse.  Reexamination will be requested whenever there is a 
need to verify either the continued existence or the current 
severity of a disability.  38 C.F.R. § 3.327(a).  Generally, 
a reexamination is required if the evidence indicates that 
there has been a material change in a disability.  On the 
last VA examination, the examiner's impression was 
degenerative joint disease of the left knee with marked 
symptoms, minimal physical findings and minimal disability.  
As there is no objective evidence indicating that there has 
been a material change in the severity of the veteran's 
service-connected degenerative joint disease of the left knee 
since he was last examined, a reexamination is not warranted, 
and the Board is deciding the appeal on the current record.  

As the veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left knee degenerative joint disease is currently rated 
10 percent disabling under Diagnostic Codes 5010 and 5260.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, which is substantiated by X-ray findings, is rated 
as degenerative arthritis. Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings is rated on the basis of limitation of motion 
for the specific joint involved.  

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of extension).  And a separate rating 
may be assigned for each, that is, for limitation of flexion 
and for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, flexion limited to 30 degrees is 20 
percent disabling, and flexion limited to 15 degrees is 30 
percent disabling.

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling, extension limited to 15 degrees is 
20 percent disabling, and extension limited to 20 degrees is 
30 percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion.  38 C.F.R. § 
4.71, Plate II.

Left Knee Degenerative Joint Disease

Factual Background 

VA X-rays, dated in July 1991 and October 2003, show the 
veteran has degenerative joint disease of the left knee.  



On VA examination in August 2006, the veteran complained of 
left knee pain, which was aggravated by standing for 30 
minutes, walking one block, lifting over 30 pounds or walking 
up and down stairs.  On physical examination, range of motion 
was from 0 to 125 degrees with tenderness.  There was slight 
crepitus with flexion and no laxity or instability.  The knee 
was slightly painful on motion.  There was no additional 
limitation following repetitive use and no additional 
limitation during flare-up.  There was no weakness, no excess 
fatigability and no incoordination.  The impression was 
degenerative joint disease of the left knee with marked 
symptoms, minimal physical findings and minimal disability.  

Analysis

As for limitation of motion, on VA examination in August 
2006, flexion was at most limited to 125 degrees with pain.  
As the criterion for a 10 percent rating for flexion limited 
to 45 degrees is not shown, a separate 10 percent rating for 
limitation of flexion is not warranted, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  

As for limitation of extension, on VA examination in August 
2006, extension was limited to 0 degrees with pain.  As the 
criterion for a 10 percent rating for extension limited to 10 
degrees is not shown, a separate 10 percent rating for 
limitation of extension is not warranted, considering 
functional loss due to pain and painful movement.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.    

The veteran already has a separate rating for internal 
derangement of the left knee based on instability under 
Diagnostic Code 5257, and the claim for a higher rating for 
internal derangement of the left knee is not before the 
Board.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 10 percent for 
degenerative joint disease of the left knee.  38 U.S.C.A. § 
5107(b).



Claim to Reopen 

In a rating decision in April 1992, the RO denied the claim 
of service connection for a right knee disability on the 
grounds that service treatment records were negative as to 
any right knee disability.  

After the RO notified the veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although in the previous rating decision VA did not consider 
whether service connection was warranted for a right knee 
disability as secondary to a left knee disability, separate 
theories in support of a claim for a particular benefit are 
not equivalent to separate claims and a final denial on one 
theory is a final denial on all theories.  As such, new and 
material evidence is necessary to reopen a claim for the same 
benefit asserted under a different theory.  Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 
Vet. App. 470 (2004).

The evidence considered at the time of the rating decision of 
October 1998 consisted of:

Service treatment records, which were negative for any right 
knee abnormality.  On VA examination in July 1991, the 
diagnosis was residuals of internal derangement of the knees.  
X-rays revealed degenerative joint disease of each knee.

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in January 2006, the current regulatory definition 
of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in October 1998 consists of:

Army Reserve records, a Permanent Physical Profile, dated in 
April 1995, show that veteran had degenerative joint disease 
in each knee.  In November 1995, it was noted that the 
veteran had degenerative joint disease in each knees for 
three years.  

Analysis

As the additional evidence documents degenerative joint 
disease of the right knee in a Reserve record, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence that degenerative joint disease 
of the right knee may be associated with service on the 
theory of aggravation, which raises a reasonable possibility 
of substantiating the claim and the claim is reopened.



Principles of Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply.



Right Hip and Left Hip

Factual Background


The service treatment records, including the reports of 
entrance and separation examinations, and Reserve records 
contain no complaint, finding, history, treatment, or 
diagnosis of any hip abnormality.  

After service, on VA examination in August 2006, the veteran 
complained of right hip pain for three years and left hip 
pain for one year.  The impression was chronic bilateral hip 
sprain.  The examiner expressed the opinion that the right 
and left hip sprain were less likely than not secondary to 
the service-connected left knee disability.  In an addendum 
opinion in August 2007, a second VA examiner concluded the 
each hip condition was related to the veteran's weight and 
age, and it was less likely than not that the condition of 
each hip was related to the left knee disability.  

Analysis

On the basis of the service treatment records, neither a 
right nor a left hip sprain was affirmatively shown to have 
been present during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Although the veteran is competent to describe symptoms of hip 
pain, hip sprain is not a condition under case law that has 
been found to be capable of lay observation.  

Therefore the determination as to the presence of chronic hip 
sprain is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since 


service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that hip sprain was noted, that is, observed 
during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 
10 Vet. App. 488, 495-96 (1997). 

The record does show that in 2006 chronic bilateral hip 
sprain was first diagnosed. 

On whether direct service connection may be granted on the 
basis that the disability was first diagnosed after service, 
considering all the evidence, including that pertinent to 
service under 38 C.F.R. § 3.303(d), there is no medical 
opinion of record suggesting a causal relationship between 
the sprain of each hip and service or that the left knee 
disability made either hip condition permanently worse.  

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as 
competent evidence to substantiate that the current sprain of 
each hip is related to an injury, disease, or event of 
service origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).



As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

On the question of secondary service connection, VA examiners 
in August 2006 and August 2007 concluded that the hip 
conditions were due to the veteran's weight and age and that 
it was less likely than not that the either hip disability 
was due to left knee disability.  This evidence opposes, 
rather than supports, the claim.  

As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for the right and left hip disabilities as secondary, 
including by aggravation, to the degenerative joint disease 
of the left knee is not established. 

For the reasons articulated, the preponderance of the 
evidence is against the claim of service connection for a 
disability of either hip as secondary to the 
service-connected left knee degenerative joint disease, and 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Low Back Strain 

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, and Reserve records 
contain no complaint, finding, history, treatment, or 
diagnosis of any back abnormality.  


After service on VA examination in August 2006, the veteran 
complained of intermittent radiating low back pain.  He could 
not recall the onset of his back pain.  The impression was 
chronic lumbosacral strain.  The examiner expressed the 
opinion that the low back disability was less likely than not 
secondary to his service-connected left knee disability.  In 
an addendum opinion in August 2007, a second VA examiner 
concluded the degenerative changes were related to the 
veteran's weight and age and it was less likely than not that 
the low back disability was related to the left knee 
disability.

Analysis

On the basis of the service treatment records, a low back 
strain was not affirmatively shown to have been present 
during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).

Although the veteran is competent to describe symptoms of 
pain, a low back strain is not a condition under case law 
that has been found to be capable of lay observation.  

Therefore the determination as to the presence of low back 
strain is medical in nature, that is, not capable of lay 
observation, and competent medical evidence is needed to 
substantiate the claim.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997) (On the question of whether the veteran has a 
chronic condition since service, the evidence must be medical 
unless it relates to a condition as to which, under case law, 
lay observation is competent); see Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent medical evidence during service or 
since service that low back sprain was noted, that is, 
observed during service, the principles of service connection 
pertaining to chronicity and continuity of symptomatology 
under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10 
Vet. App. 488, 495-96 (1997). 

The record does show that in 2006 low back sprain was first 
diagnosed. 

On whether direct service connection may be granted on the 
basis that the disability was first diagnosed after service, 
considering all the evidence, including that pertinent to 
service under 38 C.F.R. § 3.303(d), there is no medical 
opinion of record suggesting a causal relationship between 
the veteran's low back strain and service or that the left 
knee disability made the back condition permanently worse. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation.  For this 
reason, the Board rejects the veteran's statements as 
competent evidence to substantiate that the current low back 
sprain is related to an injury, disease, or event of service 
origin.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

As the Board may consider only independent medical evidence 
to support its findings as to a question of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 

On the question of secondary service connection, VA examiners 
in August 2006 and August 2007 concluded that the low back 
strain was due to the veteran's weight and age, and that it 
was less likely than not that the low back disability was due 
to left knee disability.  This evidence opposes, rather than 
supports, the claim.  



As the Board may consider only independent medical evidence 
to support its findings as to a question involving medical 
causation, which is not capable of lay observation, and as 
there is no favorable medical evidence to support the claim, 
as articulated above, the Board finds that service connection 
for low back strain as secondary, including by aggravation, 
to the degenerative joint disease of the left knee is not 
established. 

For the reasons articulated, the preponderance of the 
evidence is against the claim of service connection for low 
back strain as secondary to the service-connected left knee 
degenerative joint disease, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 10 percent for degenerative joint 
disease of the left knee is denied. 

As new and material evidence has been presented, the claim of 
service connection for internal derangement of the right knee 
to include as secondary to the service-connected internal 
derangement of the left knee is reopened.  To this extent 
only the appeal is granted. 

Service connection for right hip disability to include as 
secondary to the service-connected degenerative joint disease 
of the left knee is denied.  

Service connection for left hip disability to include as 
secondary to the service-connected degenerative joint disease 
of the left knee is denied.  

Service connection for low back strain to include as 
secondary to the service-connected degenerative joint disease 
of the left knee is denied.  




REMAND

On VA examination in July 1991, X-rays revealed degenerative 
joint disease of the right knee.

Reserves records show that in April 1995 the veteran had a 
physical profile for degenerative joint disease in each knee, 
raising the question of whether the pre-existing degenerative 
joint disease of the right knee was aggravated by active 
service in the Army Reserve.  

As the dates of Reserve service are not in the record, 
further evidentiary development is needed under the duty to 
assist. 

Accordingly, the case is REMANDED for the following action:

1. Request from the appropriate Federal 
custodian of Army Reserve records the 
dates of active duty for training and for 
inactive duty training since April 1995. 

2. After the development has been 
completed, adjudicate the claim as to 
whether degenerative joint disease of the 
right knee was aggravated by active 
service in the Army Reserve.  If the 
benefit sought remains denied, furnish 
the veteran a supplemental statement of 
the case and return the case to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


